Title: John Vaughan to Thomas Jefferson, 13 March 1816
From: Vaughan, John
To: Jefferson, Thomas


          
            D sir
             Philad. 13 March 1816
          
          
            
              I have parted with Ty Notes proceeds
              73.63
            
            
              remd to N York—
              54.24
              recd from M Short
              34.34
            
            
              Balle in your fav
              53.73
              $
              107.97
            
            
              $
              107.97
              
              
            
          
          when I receive your Duplicates for M Appleton I shall forward them—M Correa is well—
          
            I remain sincerely yours
            Jn Vaughan
          
         